Title: To John Adams from Thomas Brand Hollis, 15 May 1787
From: Hollis, Thomas Brand
To: Adams, John


          
            Dear Sir
            Chesterfeild Street May 15. 1787.
          
          It has been long matter of Surprise to me that the States of America when investigating the various forms of republicks should never have thought of the mode of government practised in the city of London.
          it is an Epitome of the constitution of England, that constitution which is so beautifull in theory & of which you are so fond tho the balance no longer exists, and perhaps in some respects superior, as it is well guarded against the Usurpation of power by frequent

rotation & preserves the balance by gradual election to offices even the highest, from the people.
          uncorrupted independent conduct only intitle to honors as the elections depend on the suffrages of their fellow citizens who have the power of rejection. The supreme magistrate, called in the time of the saxons Portgerafo, that is custos or guardian now mayor, is elected annually by 26 Aldermen. His state is magnificent & great priviledges and he bears the title of Lord.
          The 26 Aldermen who are for life preside over as many wards of the city. when any of these die the wardmate returns two and the Lord mayor & aldermen choose one out of the most substantial men of the city. if any one refuse he is fined 500£. “Here then is the different orders of men with various & opposite powers perogatives & priviledges to watch over one another & to balance each other & to compel each other at all times to be real guardians of the laws”
          all the Aldermen who have been Lord mayors & the three eldest aldermen are justices of the peace of the city. The traders of London are divided into twelve companies & are so many bodies politick and He that is choosen Lord mayor must be free of one of these companies.
          thus you observe a gradual rise to distinction and power & only obtained by the free suffrages of fellow citizens.
          The election of members of parliament is also conducted with great decency & propriety. a week being the time fixed for taking the poll & then finished, a scrutiny may be demanded & often is. The police is also admirable. an Alderman always setting to render justice & punish criminals. that most of the outrages are committed out of the city villains dreading expeditious justice. was this pursued in westminster & elsewhere there would be no occasion for military power or pensioned trading justices depending on the crown!
          That the frame of government of the city of London should have escaped your diligent & able researches astonishes me, as it certainly has many preventives of the abuse of power—office being temporary and in the hands of the members of the community to bestow or refuse for these
          
            “Dominion does not lurk from hand to hand
            undignified by publick choice.
            and each man guides the sword he wears”
          
          will you permit me to suspect that the Republick of London is too democratical? yet surely when the Balance is secured the nearer to

a well regulated democracy the father from Tyranny? I have often wished some new state in America had taken up this Idea of the commonwealth of London and put it in execution on a larger plan, that is to a larger object of which it is capable to any extent; having no doubt of it success and had my powers been equal to my inclination I had long since sent an Idea of this sort for their consideration; but from an anonymous no attention would have been paid and I could not have appeared in publick, tho with the best intentions, in so arduous a task.
          Having reminded you of the state of London possibly by means of your writing & representation some New rising Republick may act upon this plan “and form to this the system of their state” which would be another experiment for publick good & probably an addition to the happiness of mankind beyond which in this world I have not a wish.
          excuse Dear Sir the liberty I take in writing thus freely on a Subject which you have so much attended too & your labors have been crowned with that success which astonishes the old world. it is incumbent on the rising generations to answer fully to the expectations of their fathers who have showed them the way to honor truth & Liberty. Vanity does not prompts me to imagine I can suggest any thing new to you on these matters but to gain information & to correct my own Ideas where wrong I should esteem of consequence.
          I am, Dear Sir, / with the greatest regard / Your sincere & faithful friend.
          
            T Brand Hollis.
          
        